IN THE SUPREME COURT OF IOWA
                                   No. 19–2082

             Submitted October 14, 2020—Filed May 7, 2021


STATE OF IOWA,

      Appellee,

vs.

TYJAUN LEVELL TUCKER,

      Appellant.



      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      A defendant challenges his guilty plea to theft in the second degree.

APPEAL DISMISSED.



      McDonald, J., delivered the opinion of the court, in which

Waterman, Mansfield, and Oxley, JJ., joined, and in which Christensen,

C.J., and McDermott, J., joined as to divisions I–III, V, and VI. McDermott,

J., filed a special concurrence, in which Christensen, C.J., joined. Appel,

J., filed a special concurrence.



      Andy Dunn (argued) of Parrish Kruidenier Dunn Boles Gribble

Gentry Brown & Bergmann, L.L.P., Des Moines, for appellant.
                                  2

     Thomas J. Miller, Attorney General, Tyler J. Buller (argued),

Assistant Attorney General, John P. Sarcone, County Attorney, and

Amanda L. Johnson, Assistant County Attorney, for appellee.
                                       3

McDONALD, Justice.

      Tyjaun Tucker pleaded guilty to theft in the second degree, in

violation of Iowa Code sections 714.1 and 714.2(2) (2019). In this direct

appeal, Tucker contends his plea was not knowingly and voluntarily made

and his counsel was ineffective for nonetheless allowing Tucker to plead

guilty. In addition to those issues, Tucker challenges the constitutionality

of new legislation that limits the ability of a defendant to appeal as a matter

of right from a conviction following a guilty plea and that directs all claims

of ineffective assistance of counsel be presented and resolved in the first
instance in postconviction relief proceedings rather than on direct appeal.

See 2019 Iowa Acts ch. 140, §§ 28, 31 (codified at Iowa Code

§§ 814.6(1)(a), .7 (2020)). Tucker contends the new legislation violates his

right to equal protection of the laws and the separation-of-powers doctrine.

                                      I.

      The minutes of testimony show Tucker was employed as a

technician of a cable communications company. In that capacity, Tucker

entered the residences of the company’s customers to replace modems or

receivers. On one occasion, Tucker stole $2750 in cash from a customer.

The customer reported the theft to the police, and the police contacted

Tucker to obtain his side of the story. Tucker denied taking the money.

He was eventually arrested and charged with theft in the second degree.

      The parties reached a plea agreement. Tucker agreed to plead guilty

to theft in the second degree, as charged, with the sentence to be served

consecutive to a sentence in another matter.         The parties agreed the

sentences would be suspended due to Tucker’s willingness to take

accountability for his criminal conduct and agreed Tucker would be placed
on probation for three years. Tucker’s counsel confirmed the substance

of the plea agreement on the record.
                                     4

      The district court’s plea colloquy was thorough. The district court

informed the defendant of his trial rights and obtained Tucker’s waiver of

the same. The district court informed Tucker he had no right to appeal

absent a showing of good cause:

            THE COURT: Mr. Tucker, by pleading guilty today, your
      appellate rights after today will be that you can ask the Court
      for permission to file an appeal. You have to establish that
      good cause exists before the Court could grant you that right.
      So knowing what your appellate rights would be after today,
      do you still wish to plead guilty?

            THE DEFENDANT: I do.

            THE COURT: I didn’t hear you.

            THE DEFENDANT: Yes.

            THE COURT: Okay. And are you pleading guilty today
      voluntarily and of your own free will?

            THE DEFENDANT: Yes.

The district court accepted the defendant’s guilty plea.

      The defendant wished to proceed to immediate sentencing.          The

district court informed Tucker he had the right to delay sentencing, and

Tucker stated he understood the right and waived the same. The district

court informed Tucker he had the right to have a presentence investigation

report prepared prior to sentencing, and Tucker stated he understood the

right and waived the same. The district court also advised Tucker he had

the right to file a motion in arrest of judgment and if Tucker proceeded to

immediate sentencing, he would waive that right and “never be able to

challenge [his] plea.” Tucker stated he understood the right and intended

to waive the same. The district court imposed the bargained-for sentence.

Judgment was entered on November 20, 2019.
                                       5

                                       II.

      In 2019, the general assembly passed and the governor signed an

omnibus crime bill effective July 1, 2019. See 2019 Iowa Acts ch. 140.

The new legislation applies to this appeal because judgment and sentence

was entered after the effective date of the bill. See State v. Draine, 936

N.W.2d 205, 206 (Iowa 2019); State v. Macke, 933 N.W.2d 226, 231 (Iowa

2019). There are two provisions of that legislation at issue in this appeal.

      First, the new legislation limits a defendant’s ability to appeal as a

matter of right from a conviction following a guilty plea. Iowa Code section
814.6(1)(a) now provides:

               1. Right of appeal is granted the defendant from:

               a. A final judgment of sentence, except in the following
      cases:

               (1) A simple misdemeanor conviction.

               (2) An ordinance violation.

             (3) A conviction where the defendant has pled guilty.
      This subparagraph does not apply to a guilty plea for a class
      “A” felony or in a case where the defendant establishes good
      cause.

Prior to the change in law, all defendants had an appeal as a matter of

right (except in cases of simple misdemeanor and ordinance violations)

without regard to whether the conviction was obtained after a trial or

pursuant to a guilty plea. See Iowa Code § 814.6(1)(a) (2018).

      Second, the new legislation requires all claims of ineffective

assistance of counsel be decided in the first instance in postconviction

relief proceedings rather than on direct appeal. The new statute provides:

            An ineffective assistance of counsel claim in a criminal
      case shall be determined by filing an application for
      postconviction relief pursuant to chapter 822. The claim need
      not be raised on direct appeal from the criminal proceedings
      in order to preserve the claim for postconviction relief
                                      6
      purposes, and the claim shall not be decided on direct appeal
      from the criminal proceedings.

Iowa Code § 814.7 (2019). Prior to the change in law, a defendant could

raise a claim of ineffective assistance of counsel on direct appeal and this

court had the authority to either decide the claim or preserve it for further

development in postconviction relief proceedings.          See Iowa Code

§ 814.7(2), (3) (2018).

                                     III.

      Tucker contends the new law violates his federal and state

constitutional rights to equal protection of the laws. Specifically, Tucker

contends section 814.6(1)(a)(3) makes an unconstitutional distinction

between those convicted after trial and those convicted after a guilty plea.

Our review is de novo. See State v. Mitchell, 757 N.W.2d 431, 434 (Iowa

2008) (applying de novo review to equal protection claims).

      The United States and Iowa Constitutions guarantee the equal

protection of the law to all persons. The Fourteenth Amendment to the

United States Constitution provides, “No State shall . . . deny to any person

within its jurisdiction the equal protection of the laws.”      U.S. Const.

amend. XIV, § 1. The Iowa Constitution provides, “All laws of a general

nature shall have a uniform operation; the general assembly shall not
grant to any citizen, or class of citizens, privileges or immunities, which,

upon the same terms shall not equally belong to all citizens.” Iowa Const.

art. I, § 6. We have interpreted this provision of the Iowa Constitution to

mean “similarly situated persons [should] be treated alike under the law.”

In re Det. of Williams, 628 N.W.2d 447, 452 (Iowa 2001) (en banc).

Generally, “[w]e apply the same analysis in considering the state equal

protection claim as we do in considering the federal equal protection
claim.” In re Morrow, 616 N.W.2d 544, 547 (Iowa 2000) (en banc) (quoting
                                     7

State v. Ceaser, 585 N.W.2d 192, 196 (Iowa 1998), overruled on other

grounds by State v. Bruegger, 773 N.W.2d 862 (Iowa 2009)). At its core,

the federal and state “equal protection guarantee requires that laws treat

all those who are similarly situated with respect to the purposes of the law

alike.”   Varnum v. Brien, 763 N.W.2d 862, 883 (Iowa 2009) (emphasis

omitted).

      The first step in our equal protection analysis is to determine

whether the challenged law makes a distinction between similarly situated

individuals with respect to the purposes of the law. See id. at 882. This
is a threshold test. See id. If the defendant “cannot show as a preliminary

matter that [he is] similarly situated, [we] do not further consider

whether . . . different treatment under a statute is permitted.” Id.

      Tucker has failed to establish he is similarly situated to a relevant

comparator with respect to the purposes of the law. He argues section

814.6(1)(a)(3) makes an arbitrary distinction between the appellate rights

afforded those convicted after trial and those convicted pursuant to a

guilty plea.   However, those convicted after trial and those convicted

pursuant to a guilty plea are not similarly situated for the purposes of

appellate review. See Reed v. Hannigan, 295 F.3d 1061, 1064 (10th Cir.

2002) (“Moreover, the fact that a petitioner who has pled guilty is treated

differently than a petitioner who was tried and convicted by a jury does

not violate equal protection because the petitioners are not similarly

situated.”). A guilty plea waives all defenses and challenges not intrinsic

to the voluntariness of the plea. See State v. Antenucci, 608 N.W.2d 19,

19 (Iowa 2000) (en banc). “A plea of guilty is more than a confession which

admits that the accused did various acts; it is itself a conviction; nothing
remains but to give judgment and determine punishment.”           Boykin v.

Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 1711–12 (1969). A guilty
                                       8

plea puts a lid on the box and presumably concludes a case. See State v.

Mann, 602 N.W.2d 785, 789 (Iowa 1999) (“Once a defendant has waived

his right to a trial by pleading guilty, the State is entitled to expect finality

in the conviction.”). “[P]ersons who plead guilty have either acknowledged

their guilt or agreed to waive their constitutional rights, so the need for an

appeal is not present in the same way as it is after a trial.” Stellner v.

Romanowski, No. 1:07-cv-503, 2008 WL 2949225, at *6 (W.D. Mich.

July 29, 2008).

      Those who plead guilty voluntarily place themselves in a different
class for the purposes of the equal protection guarantees than those who

choose to defend and go to trial. See Shaw v. Martin, 733 F.2d 304, 317

(4th Cir. 1984) (“As to Shaw’s equal protection argument, he cites no

authority that finds an equal protection violation in a state scheme such

as this, which allows jury sentencing after jury trials and requires judicial

sentencing after a defendant pleads guilty.”); People v. Smith, 548 P.2d

603, 605 (Colo. 1976) (en banc) (rejecting challenge to rule that treated

those convicted following a guilty plea differently, stating “[t]he defendant

in this case has not been treated differently than any other defendant that

falls within the rule,” and holding the defendant “was not denied equal

protection or due process of law”); Robinson v. State, 373 So. 2d 898, 901–

02 (Fla. 1979) (rejecting defendant’s equal protection challenge to statute

that prohibited direct appeal from guilty plea and that required initial

review of guilty plea be in postconviction relief proceeding); Smith v. State,

659 S.E.2d 380, 381 (Ga. 2008) (“Smith has failed to show that [convicted

defendants and defendants who plead guilty] are similarly situated.

Indeed, they are not; while a defendant who pleads guilty admits
committing a crime, a convicted defendant has not done so.”).
                                     9

      The Court of Appeals of Oregon rejected a similar challenge in State

v. Freudenthaler, 734 P.2d 894 (Or. Ct. App. 1987). In that case, the

defendant challenged a statute that limited a defendant’s right to appeal

from a conviction following a guilty plea. See id. at 895. The defendant

argued the statute impermissibly distinguished between defendants

convicted after trial and defendants convicted after a guilty plea. See id.

The court rejected the challenge, concluding the defendant was not

similarly situated to those who went to trial:

      Here, by contrast, defendant could freely choose whether to
      put himself within the class for which he now claims unequal
      and more favorable treatment. He had the choice to bring
      himself within the “favored class” created by the statute by
      pleading not guilty. Having chosen to plead guilty, he has all
      the privileges which are available to all others who have
      chosen to put themselves within that class. [The statute] does
      not create impermissible distinctions.

Id. at 896. We agree with this analysis.

      Because Tucker failed to make a threshold showing he is similarly

situated to those convicted following trial, we need not determine whether

there is a fundamental right to direct appeal following a guilty plea or

whether there is a constitutionally valid justification for the distinction

drawn in the statute. See State v. Dudley, 766 N.W.2d 606, 616 (Iowa

2009) (“If a plaintiff cannot show preliminarily that persons in the two
classes are similarly situated, we have concluded the court need not

determine whether there is a constitutionally adequate basis for the

persons’ different treatment.”).    Requiring those who plead guilty to

establish good cause to pursue a direct appeal as a matter of right does

not violate federal or state guarantees of equal protection of the laws. See

Morrow, 616 N.W.2d at 548 (“If people are not similarly situated, their
dissimilar treatment does not violate equal protection.”); see also People v.

Ivester, 286 Cal. Rptr. 540, 542–43 (Ct. App. 1991) (rejecting equal
                                     10

protection challenge to statute denying appeal from a judgment of

conviction upon a plea of guilty unless the defendant filed a written

statement of reasonable grounds that challenge the legality of the plea).

                                     IV.

      Tucker   raises    a   separation-of-powers    challenge    to    sections

814.6(1)(a)(3) and 814.7. Tucker argues sections 814.6(1)(a)(3) and 814.7

unlawfully strip this court of jurisdiction over convictions entered upon a

plea of guilty and over claims of ineffective assistance of counsel.

      On questions involving the separation of powers “this court shall
make its own evaluation, based on the totality of circumstances, to

determine whether [a] power has been exercised appropriately.” Webster

Cnty. Bd. of Supervisors v. Flattery, 268 N.W.2d 869, 872 (Iowa 1978) (en

banc).   “Because statutes are cloaked with a strong presumption of

constitutionality, a party challenging a statute carries a heavy burden of

rebutting this presumption.”     Klouda v. Sixth Jud. Dist. Dep’t of Corr.

Servs., 642 N.W.2d 255, 260 (Iowa 2002). “[T]he party must show beyond

a reasonable doubt that a statute violates the constitution.” Id.

                                     A.

      “The division of the powers of government into three different

departments—legislative,     executive,    and   judicial—lies   at    the   very

foundation of our constitutional system.” State v. Barker, 116 Iowa 96,

108, 89 N.W. 204, 208 (1902).       The “historic concept of separation of

powers to safeguard against tyranny” is memorialized in the Iowa

Constitution. Webster Cnty. Bd. of Supervisors, 268 N.W.2d at 873. The

constitution provides:

            The powers of the government of Iowa shall be divided
      into three separate departments—the legislative, the
      executive, and the judicial: and no person charged with the
      exercise of powers properly belonging to one of these
                                    11
      departments shall exercise any function appertaining to either
      of the others, except in cases hereinafter expressly directed or
      permitted.

Iowa Const. art. III, Three Separate Departments, § 1.

      As we recently explained in State v. Thompson, the separation-of-

powers doctrine has three general aspects. 954 N.W.2d 402, 410 (Iowa

2021). The separation-of-powers doctrine prohibits one department of the

government from exercising powers that are clearly forbidden to it,

prohibits one department of the government from exercising powers

granted by the constitution to another department of the government, and
prohibits one department of the government from impairing another in the

performance of its constitutional duties. See id. The demarcation between

a legitimate exercise of power and an unconstitutional exercise of power is

context specific.   “The separation-of-powers doctrine . . . has no rigid

boundaries.” Klouda, 642 N.W.2d at 260.

      In resolving this context-specific question, we look first to the

constitution to determine whether there is a textual allocation of power to

a particular department of the government. See Thompson, 954 N.W.2d

at 410. We look at the “text of the document through the prism of our

precedent, tradition, and custom.” Id. (quoting State v. Brown, 930 N.W.2d

840, 861 (Iowa 2019) (McDonald, J., concurring specially)).       Historical

practice is of particular importance in resolving separation-of-powers

questions.   See id.   “The Constitution is a framework for government.

Therefore the way the framework has consistently operated fairly

establishes that it has operated according to its true nature.” Youngstown

Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 610, 72 S. Ct. 863, 897 (1952)

(Frankfurter, J., concurring). Thus, a history of deliberate practice among
the different departments of the government can evidence a constitutional

settlement among them regarding the constitutional division of powers.
                                     12

                                     B.

      We first address Tucker’s challenge to section 814.6(1)(a)(3). Tucker

contends the statute is unconstitutional because it deprives this court of

appellate jurisdiction.   He further argues the new law expresses the

legislature’s view “that a guilty plea cannot be worthy of an appeal” and

thus “dictates to [Iowa’s appellate] courts how it should treat guilty pleas.”

He argues the “legislature’s judgment on this issue is wrong.”

      To resolve the question, it is first necessary to understand what the

new law does. Under the new law, those convicted of any offense (other
than a simple misdemeanor or ordinance violation) after trial may file a

direct appeal as a matter of right. See Iowa Code § 814.6(1)(a) (2019).

Under the new law, those convicted of a class A felony upon a guilty plea

may file a direct appeal as a matter of right. See id. § 814.6(1)(a)(3). Under

the new law, those convicted of any offense (other than a simple

misdemeanor or ordinance violation) upon a guilty plea may file a direct

appeal as a matter of right upon a showing of “good cause.” Id. We have

liberally interpreted “good cause” to mean the defendant need only show a

“legally sufficient reason.” See State v. Boldon, 954 N.W.2d 62, 69 (Iowa

2021); State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020).              A legally

sufficient reason is a ground that potentially would afford the defendant

relief. The new law thus restricts only a narrow class of defendants from

pursuing a direct appeal as a matter of right: those who plead guilty to

non-class A offenses and cannot articulate a legally sufficient reason to

pursue a direct appeal. More bluntly, the new law prohibits those who

plead guilty to non-class A offenses from pursuing frivolous appeals as a

matter of right.
      The text of the Iowa Constitution does not support Tucker’s claim

that this narrow restriction on who may appeal as a matter of right violates
                                     13

the separation-of-powers doctrine. To the contrary, the text of the Iowa

Constitution undermines Tucker’s claim. The Iowa Constitution explicitly

provides this court’s appellate jurisdiction is subject to “such restrictions

as the general assembly may, by law, prescribe.” Iowa Const. art. V, § 4.

And article V, section 14 of the Iowa Constitution provides it is “the duty

of the general assembly . . . to provide for a general system of practice in

all the courts of this state.”    Pursuant to this explicit constitutional

allocation of power to the legislative department, “when the legislature

prescribes the method for the exercise of the right of appeal or supervision,
such method is exclusive, and neither court nor judge may modify these

rules without express statutory authority, and then only to the extent

specified.” Home Sav. & Tr. Co. v. Dist. Ct., 121 Iowa 1, 5, 95 N.W. 522,

524 (1903). “Our appellate jurisdiction must be exercised according to

law.” Id. “It is our duty to reject an appeal not authorized by statute.”

Crowe v. De Soto Consol. Sch. Dist., 246 Iowa 38, 40, 66 N.W.2d 859, 860

(1954).

      Historical practice confirms our textual understanding. Since the

founding of our state, the legislative department has exercised its

constitutional authority to create, expand, and restrict the right to appeal.

In 1855, this court held the legislative department’s power to restrict

jurisdiction, as it appeared in the 1846 Constitution, allowed the

legislature to foreclose the right of appeal in certain categories of cases:

      This court, however, only has appellate jurisdiction. How is
      this jurisdiction to be exercised, and what are the restrictions
      upon its exercise? The above provision of the constitution
      expressly states, that this court is to have this jurisdiction,
      “under such restrictions as the General Assembly may by
      law prescribe.” Here, then the power is clearly given to the
      General Assembly, to restrict this appellate jurisdiction. If
      under this provision, the legislature would not have the power
      to confer final jurisdiction on the District Court in particular
      cases, and thus restrict the appellate jurisdiction of this court,
                                     14
      it is difficult to perceive what, if any, power it would have in
      this respect. We think that power has been exercised in this
      instance, and its propriety, we have neither the right nor
      disposition to question.

Lampson v. Platt, 1 Iowa (1 Clarke) 556, 560 (1855).

      The legislature has adjusted appellate jurisdiction since the

founding of the state. Statutes from the territorial government and early

period of statehood show the legislature limited appeal as a matter of right

in capital cases. In those cases, appeal was discretionary only. See Iowa

Code §§ 3088, 3090–3091 (1851); Iowa Rev. Stat. ch. 47, §§ 76–77 (Terr.

1843); Iowa Stat. Laws, Courts §§ 76–77 (Terr. 1839).          In 1924, the

legislature granted defendants the right to appeal to this court “any

judgment, action, or decision of the district court in a criminal case” for

indictable and nonindictable offenses. Iowa Code §§ 13607, 13994 (1924).

In 1972, the legislature established the modern unified court system and

eliminated appeal as a matter of right for nonindictable offenses. See 1972

Iowa Acts ch. 1124, § 73(1) (“No judgment of conviction of a nonindictable

misdemeanor . . . shall be appealed to the supreme court except by

discretionary review as provided herein.”). It also divested this court of the

authority to review acquittals in nonindictable cases. See id. In 1979, the
legislature allowed appeals as a matter of right from all “final judgment[s]

of sentence” except for simple misdemeanors and ordinance violations,

which are subject to discretionary review only. Iowa Code § 814.6(1)(a)

(1979). Limiting appeal as a matter of right for those who plead guilty in

the absence of good cause no more violates the separation-of-powers

doctrine than do any of the historical limitations on appellate rights.

      At the same time we recognize the legislative department’s

constitutional and historical authority to prescribe appellate jurisdiction,
we note the authority is not unlimited. “[T]he legislature cannot exercise
                                           15

judicial powers, and cannot reverse, vacate, or overrule the judgment or

decree of a court.” Wilcox v. Miner, 201 Iowa 476, 478, 205 N.W. 847, 848

(1925). Nor can the legislature “arbitrarily decree that courts are without

subject matter jurisdiction in a certain class of cases then pending in the

courts.” Schwarzkopf v. Sac Cnty. Bd. of Supervisors, 341 N.W.2d 1, 6

(Iowa 1983) (en banc). Nor can the legislative department “change the

character of the court” such that it shall be something other than “a court

for the correction of errors at law.” Wine v. Jones, 183 Iowa 1166, 1177,

168 N.W. 318, 321 (1918) (second quoting Andrews v. Burdick, 62 Iowa
714, 721, 16 N.W. 275, 279 (1883)). Ultimately, “[f]or the judiciary to play

an undiminished role as an independent and equal coordinate branch of

government nothing must impede the immediate, necessary, efficient and

basic functioning of the courts.” Webster Cnty. Bd. of Supervisors, 268

N.W.2d at 873.

       Tucker has not carried his burden of establishing the new law

impedes the immediate, necessary, efficient, and basic functioning of the

courts.    There is long-standing authority stating there is not a federal

constitutional right to direct appeal. See Griffin v. Illinois, 351 U.S. 12, 18,

76 S. Ct. 585, 590 (1956) (“[A] State is not required by the Federal

Constitution to provide . . . a right to appellate review . . . .”); State v.

Hinners, 471 N.W.2d 841, 843 (Iowa 1991) (“There is no federal

constitutional basis for the right of appeal.”).1 We have also held that a

waiver of the right to appeal as part of a plea agreement is valid and

enforceable. See Hinners, 471 N.W.2d at 844. And, we have said that as

       1Justice Appel’s special concurrence raises many issues involving the right to
direct appeal and the effective assistance of counsel not raised or briefed by the parties.
The only question presented in this appeal is whether the new law violates the
constitutional separation of powers as set forth in article III, section 1 of the Iowa
Constitution and equal protection under the Federal and State Constitutions. We need
not and do not address any other issues.
                                     16

a general rule, “Once a defendant has waived his right to a trial by pleading

guilty, the State is entitled to expect finality in the conviction.” Mann, 602

N.W.2d at 789. In addition, other state legislatures have limited guilty

plea appeals. See, e.g., Cal. Penal Code § 1237.5 (West 2021) (requiring a

statement “showing reasonable constitutional, jurisdictional, or other

grounds going to the legality of the proceedings” and a certificate of

probable cause from the trial court).

      Given all this, we cannot conclude the legislature impeded the basic

functions of this court when it decided to disallow those who plead guilty
from pursuing frivolous appeals as a matter of right. This is particularly

true given this court’s existing practice with respect to frivolous appeals.

This court already restricts appeals following a plea of guilty through the

enforcement of the frivolous appeal rule. See Iowa R. App. P. 6.1005. As

a result, under current practice, this court dismisses many guilty plea

appeals without full submission of the case on the merits. There may turn

out to be little substantive difference between Iowa Code section

814.6(1)(a)(3) and our frivolous appeal rule. Going forward, rather than

dismissing “frivolous” appeals from guilty pleas, this court may instead

dismiss appeals from guilty pleas where there is not “good cause” to

appeal. The difference may be largely procedural. Rule 6.1005 starts with

a presumption that the appeal is nonfrivolous and places the burden on

appellate counsel to demonstrate the appeal is frivolous. Under section

814.6(1)(a)(3), however, the defendant bears the burden of establishing

good cause for the appeal to go forward. See Iowa Code § 814.6(1)(a)(3)

(2019); Damme, 944 N.W.2d at 104.

                                          C.
      We next address Tucker’s claim that section 814.7 violates the

separation-of-powers doctrine. Tucker contends the new law “purports to
                                     17

make a judgment that no claim for ineffective assistance of counsel is ever

strong enough to be decided on direct appeal.”          Tucker argues this

legislative judgment was incorrect and the legislature’s decision to route

all claims of ineffective assistance of counsel to postconviction relief

proceedings in the first instance strips this court of jurisdiction.

      The new law does not deprive this court of jurisdiction. Instead, the

new law requires claims of ineffective assistance of counsel be first filed in

“an application for postconviction relief pursuant to chapter 822” rather

than asserted on direct appeal. Iowa Code § 814.7. The new law also
prohibits claims of ineffective assistance of counsel from being decided on

direct appeal.     See id.   These are questions of authority and not

jurisdiction.    See State v. Emery, 636 N.W.2d 116, 119 (Iowa 2001)

(“[S]ubject matter jurisdiction should not be confused with authority.”

(quoting State v. Yodprasit, 564 N.W.2d 383, 385 (Iowa 1997))). Section

814.7 simply does not deprive this court of jurisdiction.

      Regardless, section 814.7 does not violate the separation-of-powers

doctrine. “Section 814.7 is not a ‘statute [ ] controlling [an] appeal[ ]’ so

much as it is a statute describing the procedure to bring a claim of

ineffective assistance of counsel.” Hannan v. State, 732 N.W.2d 45, 51

(Iowa 2007) (alterations in original).    The Iowa Constitution explicitly

provides the legislature with authority to provide for a general system of

practice in all the courts of this state. See Iowa Const. art. V, §§ 4, 14.

The decision to divert claims of ineffective assistance of counsel to

postconviction relief proceedings is allowed by the textual allocation of

power to the legislative department.

      Further, the new law does not impede the immediate, necessary,
efficient, and basic functioning of the courts. The statute does not divest

the appellate courts of the judicial power. Nor does the statute transfer
                                         18

judicial power to another department of the government. The statute does

not direct the appellate courts how to decide a particular case. Nor does

the statute change the character of the appellate courts to something other

than courts for the correction of errors at law. Instead, the law merely

diverts all claims of ineffective assistance of counsel to postconviction relief

proceedings and requires they be resolved there in the first instance.

Other courts have affirmed the constitutionality of statutes requiring

certain claims be pursued in the first instance in postconviction relief

proceedings. See Wrenn v. State, 121 So. 3d 913, 914–15 (Miss. 2013)
(holding that defendant’s conviction following a guilty plea could only be

challenged under the postconviction statute rather than on direct appeal);

State v. Rettig, 416 P.3d 520, 521 (Utah 2017) (rejecting claim that “the

legislature lacks the constitutional power to require that [the defendant]

pursue his claim through the Post-Conviction Remedies Act”).

      Not only does the new law not impede the basic functioning of this

court, the new law is consistent with our practice. Our cases recognize

claims of ineffective assistance of counsel can rarely be resolved on direct

appeal   and    generally    must   be    preserved   for   and   developed   in

postconviction relief proceedings. See Brown, 930 N.W.2d at 844 (“We

normally       preserve     ineffective-assistance-of-counsel     claims      for

postconviction-relief proceedings.”); State v. Straw, 709 N.W.2d 128, 138

(Iowa 2006) (“In only rare cases will the defendant be able to muster

enough evidence to prove prejudice without a postconviction relief

hearing.”); Manning v. State, 654 N.W.2d 555, 562 (Iowa 2002) (recognizing

that when an ineffective-assistance-of-counsel claim is raised in

postconviction proceedings “an evidentiary hearing on the merits is
ordinarily required” (quoting Foster v. State, 395 N.W.2d 637, 638 (Iowa

1986))); Watson v. State, 294 N.W.2d 555, 556 (Iowa 1980) (stating that an
                                     19

evidentiary hearing for ineffective-assistance-of-counsel claims allows

parties   to   develop   all   the   “circumstances   attending    counsel’s

performance . . . which may be pertinent but are not a part of the criminal

trial record”); State v. Smith, 282 N.W.2d 138, 143–44 (Iowa 1979) (“[T]he

question of trial counsel’s competency is more properly presented on

postconviction relief.”). The new law merely codifies, albeit more strongly,

a judicial practice stretching back for almost a half-century.

      Further, the legislative department’s determination that claims of

ineffective assistance of counsel should be resolved in the first instance in
postconviction relief proceedings is supported by a variety of legitimate

interests. Among others:

      Considering a claim of ineffective assistance of counsel on
      direct appeal (1) deprives the State, in responding to the
      defendant’s arguments, of the benefit of an evidentiary
      hearing, including trial counsel’s testimony; (2) places [the
      appellate courts] in the role of factfinder with respect to
      evaluating counsel’s performance; . . . and (4) constitutes a
      significant drain on [appellate court] resources in responding
      to such claims.

State v. Nichols, 698 A.2d 521, 522 (Me. 1997), holding modified by

Petgrave v. State, 208 A.3d 371 (Me. 2019).

                                      D.

      We hold sections 814.6(1)(a)(3) and 814.7, whether considered in
isolation or in tandem, do not violate the separation-of-powers doctrine.

The Iowa Constitution provides this court’s appellate jurisdiction is subject

to such restrictions as the legislature may prescribe. Iowa Const. art. V,

§ 4. The Iowa Constitution also tasks the legislature with the primary duty

to provide for a system of practice in all Iowa Courts. See id. § 14. Here,

the legislative department determined that defendants who plead guilty to
non-class A offenses should not have the right to pursue an appeal without

a showing of good cause. See Iowa Code § 814.6(1)(a)(3). The legislature
                                    20

also determined all claims of ineffective assistance of counsel must be

resolved in the first instance in postconviction relief proceedings rather

than on direct appeal. See id. § 814.7. These decisions were within the

legislative department’s prerogative and not in derogation of the judicial

power.

                                    V.

      Having    concluded    sections    814.6(1)(a)(3)   and   814.7   are

constitutional and applicable to this appeal, we turn to whether Tucker

established good cause to pursue this appeal as a matter of right. Tucker
“bears the burden of establishing good cause to pursue an appeal of [his]

conviction based on a guilty plea.” Damme, 944 N.W.2d at 104; see also

Iowa Code § 814.6(1)(a)(3) (stating that the provision prohibiting an appeal

from a conviction where the defendant pleaded guilty does not apply “in a

case where the defendant establishes good cause” (emphasis added)).

      The statute does not define “good cause.” In State v. Damme, we

stated that “good cause” in section 814.6 means a “legally sufficient

reason.” 944 N.W.2d at 104. We explained that what constituted a legally

sufficient reason was context specific. See id. There, we held “that good

cause exists to appeal from a conviction following a guilty plea when the

defendant challenges his or her sentence rather than the guilty plea.” Id.

at 105. We explained that “[a] sentencing error invariably arises after the

court has accepted the guilty plea” and “[t]his timing provides a legally

sufficient reason to appeal notwithstanding the guilty plea.” Id.

      Tucker contends we should expand the concept of good cause and

hold that a claim that a plea is not intelligently or voluntarily made

constitutes good cause to appeal as a matter of right. We respectfully
disagree. A legally sufficient reason to appeal as a matter of right is a

reason that, at minimum, would allow a court to provide some relief on
                                      21

direct appeal. Here, there is no such possibility. Tucker pleaded guilty

and requested immediate sentencing. He waived his right to file a motion

in arrest of judgment. His failure to file a motion in arrest of judgment

precludes appellate relief. See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s

failure to challenge the adequacy of a guilty plea proceeding by motion in

arrest of judgment shall preclude the defendant’s right to assert such

challenge on appeal.”). We thus cannot provide relief on direct appeal.

      We have recognized two exceptions to this bar, but neither exception

would allow for the possibility of relief on the facts of this case. First, we
have recognized a defendant may challenge his guilty plea on direct appeal

despite not filing a motion in arrest of judgment where the district court

failed to adequately advise the defendant of the necessity for filing a motion

in arrest of judgment and the consequences of not filing a motion in arrest

of judgment.    See State v. Loye, 670 N.W.2d 141, 149–50 (Iowa 2003)

(stating court’s failure to comply with rule 2.8(2)(d) and advise of the

consequences of the failure to file a motion in arrest of judgment operates

to reinstate the defendant’s right to appeal the legality of his plea). Here,

Tucker was adequately advised and waived the right.

      Second, we have allowed a defendant to indirectly challenge his

guilty plea on direct appeal despite not filing a motion in arrest of judgment

“if the failure to file a motion in arrest of judgment resulted from ineffective

assistance of counsel.” Straw, 709 N.W.2d at 133. Of course, because we

have just upheld the constitutionality of section 814.7, this court is

without the authority to decide ineffective-assistance-of-counsel claims on

direct appeal. Thus, the second exception no longer provides an avenue

for relief on direct appeal.
      Tucker has not advanced a legally sufficient reason to pursue an

appeal as a matter of right. He was adequately advised of the necessity of
                                   22

filing a motion in arrest of judgment to challenge his guilty plea and the

consequences of failing to do so. Upon being properly advised of his right

and the consequences for waiving that right, Tucker waived the right and

proceeded to immediate sentencing. He has no right to assert a claim of

ineffective assistance of counsel on direct appeal, and this court has no

authority to decide a claim of ineffective assistance of counsel on direct

appeal. Under the circumstances, the appellate courts cannot provide

relief. Tucker has thus not established good cause to pursue his appeal

as a matter of right.
                                   VI.

      Because Tucker has not established good cause to invoke this

court’s appellate jurisdiction, the appeal must be dismissed.

      APPEAL DISMISSED.

      Waterman, Mansfield, and Oxley, JJ., join this opinion and

Christensen, C.J., and McDermott, J., join divisions I–III, V, and VI.

McDermott, J., joined by Christensen, C.J., concur specially. Appel, J.,

concurs specially.
                                     23

                                                  #19–2082, State v. Tucker

APPEL, Justice (concurring specially).

      Under our law prior to the enactment of S.F. 589, 2019 Iowa Acts

ch. 140, there is no basis for us to consider the merits of Tyjuan Tucker’s

claim that his plea was involuntary.      The claim Tucker raises clearly

requires the development of an evidentiary record. See, e.g., State v. Petty,

925 N.W.2d 190, 196 (Iowa 2019) (recognizing that the showing of

ineffective assistance of counsel of guilty plea “often requires a more

thorough record than the one provided on direct appeal”); State v. Bearse,
748 N.W.2d 211, 219 (Iowa 2008) (“This record makes it impossible for

[defendant] to muster sufficient evidence to satisfy his burden of

demonstrating prejudice. His claim should be preserved for postconviction

proceedings.”); State v. Straw, 709 N.W.2d 128, 138 (Iowa 2006) (“In only

rare cases will the defendant be able to muster enough evidence to prove

prejudice without a postconviction relief hearing.”). As a result, aside from

S.F. 589, Tucker is not entitled to relief and must pursue his claim in

postconviction relief. This appeal challenging the merits of the guilty plea

cannot be decided on direct appeal under our law without any

consideration of the constitutionality of various provisions of S.F. 589.

      So, that should be it.       There is no point in addressing the

constitutional issues, particularly in light of our well-established doctrine

of constitutional avoidance. See State v. Iowa Dist. Ct., 843 N.W.2d 76, 85

(Iowa 2014) (“The doctrine of constitutional avoidance suggests the proper

course in the construction of a statute may be to steer clear of

‘constitutional shoals’ when possible.”); Simmons v. State Pub. Def., 791

N.W.2d 69, 74 (Iowa 2010) (“If fairly possible, a statute will be construed
to avoid doubt as to constitutionality.”); State v. Fuhrmann, 261 N.W.2d

475, 477 n.1 (Iowa 1978) (en banc) (“An appellate court should refrain from
                                            24

a constitutional analysis of statutes if a case may be disposed of on other

grounds.”).      But the majority attaches the dispositive but narrow

nonconstitutional disposition as a caboose to its opinion. It then moves

to the forefront its constitutional essay.2


       2As  the United States Supreme Court recognized in Steel Co. v. Citizens for Better
Environment, under federal law, there is a hypothetical jurisdiction doctrine that suggests
that federal courts should consider jurisdictional issues before considering the merits of
a case. 523 U.S. 83, 94–95, 118 S. Ct. 1003, 1012 (1998). The general notion is that if
there is no subject matter jurisdiction in a case, any discussion of the merits is only an
advisory opinion. One of the negative effects of hypothetical jurisdiction is that it denies
“state courts the autonomy that Congress, as well as the framers of the Constitution,
sought to preserve.” Ely Todd Chayet, Hypothetical Jurisdiction and Interjurisdictional
Preclusion: A “Comity” of Errors, 28 Pepp. L. Rev. 75, 84 (2000). The Steel Co. doctrine
thus restricts the degree that federal courts of limited jurisdiction invade what ordinarily
might be considered the province of state courts.
         In In re Guardianship of Matejski, 419 N.W.2d 576 (Iowa 1988) (en banc) and
Heartland Express v. Gardner, 675 N.W.2d 259 (Iowa 2003), we embraced the Steel Co.
concept. In In re Matejski, we stated that the nature of subject matter jurisdiction makes
the issue “an abstract inquiry unrelated and precedent to the rights of the parties to a
particular case.” Id. at 579. And, in Heartland Express, we cited Steel Co. favorably for
the proposition that jurisdiction goes to the core of the judicial power and must exist prior
to the time that judicial power is exercised. 675 N.W.2d at 266. In these cases, we simply
cited the federal precedent and cut and pasted the citations into the Iowa cases without
any consideration of the reasons for the Steel Co. doctrine or its potential limitations.
        In the federal courts, however, a consensus has developed that Steel Co. applies
only to Article III standing and does not implicate hypothetical statutory jurisdiction. See
Joshua S. Stillman, Hypothetical Statutory Jurisdiction and the Limits of Federal Judicial
Power, 68 Ala. L. Rev. 493, 510 (2016). Of course, there is no Article III in the Iowa
Constitution, and our state courts are courts of general jurisdiction, not limited
jurisdiction. And, to the extent the hypothetical jurisdiction doctrine of Steel Co. was
designed to protect the autonomy of state courts, that rationale does not apply to cases
pending in state courts. Thus, the incorporation of the Steel Co. doctrine to state law
statutory jurisdictional questions is problematic because its purpose of protecting state
court autonomy does not apply when state courts of general jurisdiction are considering
issues on the merits. And, if the claimed desirability of uniformity with federal precedent
is the principle at work, the federal courts have now abandoned the doctrine except for
Article III constitutional claims and, applying the uniformity reasoning, so should we. .
        In any event, the Steel Co. doctrine should not apply in this case. We should
recognize that the Steel Co. doctrine was fashioned for federal and not state courts and
has now evolved to apply narrowly only to questions of subject matter jurisdiction of
federal courts under Article III of the United States Constitution. Further, in this case,
the potential disposition that avoids a constitutional determination is not a holding on
the merits but is procedural in nature and based on preexisting law. Under these
circumstances, the notion that we should address statutory jurisdiction first has no
application.
                                     25

      I concur in the result in this case only because under our prior law,

Tucker’s claim cannot be addressed on direct appeal. But because the

majority has painted on a large constitutional canvas in a way I find misses

important parts of the constitutional landscape, I address some of the

hypothetical constitutional issues addressed in the majority opinion.

      I. Limited Scope of Constitutional Claims In This Case.

      At the outset, I think it is important to emphasize the issues in play

in this case.   The majority has decided that S.F. 589 does not violate

separation-of-powers principles and does not violate state and federal
concepts of equal protection.

      The majority opinion does not consider whether the restrictions of

S.F. 589 violate due process of law and the right to counsel. For instance,

an argument may be made that notwithstanding ancient precedent, a

person convicted of a crime is entitled by due process to at least one appeal

as a matter of right. See Marc M. Arkin, Rethinking the Constitutional Right

to a Criminal Appeal, 39 UCLA L. Rev. 503, 521–33 (1992); Cassandra

Burke Robertson, The Right to Appeal, 91 N.C. L. Rev. 1219, 1259, 1263–

64 (2013). If there is a due process right to one appeal, the first appeal for

a defendant asserting an ineffective-assistance-of-counsel claim under

S.F. 589 would be a petition for postconviction relief under Iowa Code

Chapter 822. See Martinez v. Ryan, 566 U.S. 1, 13–15, 132 S. Ct. 1309,

1318–19 (2012). If the petition for postconviction relief is the first appeal

as a matter or right, an indigent defendant would be entitled to the

assistance of counsel at state expense. See Douglas v. California, 372 U.S.

353, 355–56, 83 S. Ct. 814, 815–16 (1963) (holding that an indigent

defendant is constitutionally entitled to representation of counsel in a first
appeal as a matter of right); Grinols v. State, 74 P.3d 889, 894–95 (Alaska

2003) (recognizing a due process clause right to counsel in postconviction-
                                           26

relief proceedings under the Alaska Constitution); Deegan v. State, 711

N.W.2d 89, 98 (Minn. 2006) (en banc) (holding that a defendant is entitled

to counsel in one appeal as a matter of right under Douglas and the

Minnesota Constitution); State v. Quixal, 70 A.3d 749, 755–56 (N.J. Super.

Ct. App. Div. 2013) (holding that there is a right to counsel in a first appeal

whether on direct appeal or through postconviction proceedings).

       But the provisions of Iowa Code chapter 822 arguably do not

adequately provide for assistance of counsel in a timely and effective

manner. First, under chapter 822, a person seeking to file a petition may
not be provided with the right to assistance of counsel when drafting the

petition, a critical stage in the postconviction-relief process. See Iowa Code

ch. 822 (2019).3 Yet, in the development of a postconviction-relief claim,

a lawyer is critical in evaluating the record and doing necessary

investigation. See generally Ken Strutin, Litigating from the Prison of the

Mind: A Cognitive Right to Post-Conviction Counsel, 14 Cardozo Pub. L.,

Pol’y, & Ethics J. 343, 383 (2016) (discussing the difficulties a pro se

litigant faces in postconviction proceedings); Kathyrn E. Miller, The

Attorneys Are Bound and the Witnesses Are Gagged: State Limits on Post-

Conviction Investigation in Criminal Cases, 106 Calif. L. Rev. 135 (2018)

(discussing the important role of attorneys in conducting investigations for

postconviction-relief proceedings). The requirements of Iowa Code section

822.3 and section 822.4 include specific pleading, the attachments of

documents, and inclusion of affidavits, records, and other evidence.

Complying with these provisions will be very difficult for an indigent,

unschooled defendant without a lawyer’s help.

       3Iowa Code section 822.5 provides that “legal representation shall also be made

available to the applicant in the preparation of the application.” But the statute provides
no mechanism for the appointment of counsel prior to the filing of the application for
postconviction relief.
                                    27

      Second, under the postconviction-relief statute, a petition may be

dismissed by the court. Iowa Code § 822.6(2), (3). Thus, an unartfully

drafted petition prepared without the help of a lawyer is subject to

dismissal without further ado.

      Third, the appointment of counsel under Iowa Code section 822.5 is

discretionary. See Leonard v. State, 461 N.W.2d 465, 467 (Iowa 1990);

Furgison v. State, 217 N.W.2d 613, 615 (Iowa 1974), superseded by statute

on other grounds by Iowa Code § 822.3A (2020). Thus, a court may decline

to appoint counsel based on the nature of the pleading prepared by an
unschooled indigent defendant who does not provide a reliable baseline to

the court for deciding a claim.     Any refusal to appoint counsel in a

postconviction-relief action that amounts to a first appeal as a matter of

right would raise significant constitutional concerns.

      Fourth, there are issues of institutional ability to deliver trained

lawyers to handle postconviction-relief cases. The administrative rules

provide payment of $63 for postconviction-relief work, subject to various

caps. Iowa Admin. Code r. 493—12.4, .6. There is a disturbing history in

some cases of inordinate delay in postconviction-relief cases that may not

reflect well on appointed counsel. See Linn v. State, 929 N.W.2d 717, 727–

28 (Iowa 2019) (noting seven years elapsed from filing of application for

postconviction relief to erroneous district court dismissal of case); Mablin

v. State, 2019 WL 4297860, *7 (Iowa Ct. App. Sept. 11, 2019) (noting that

a trial was held nearly eight years after the postconviction-relief

application).

      These substantial questions, however, and no doubt others, are not

presented in this case. The above discussion takes no view on the merits
but simply illustrates the outer boundaries of the majority opinion.
                                     28
      II. S.F. 589, Legislative Limitations           on   Subject    Matter
Jurisdiction, and Separation of Powers.

      A. Introduction.

      1. Nature of the problem: Legislative override of judicial precedents

controlling docket. S.F. 589 limits a defendant’s access to direct appeal in

two ways. First, S.F. 589 limits the ability of a criminal defendant to

directly appeal ineffective-assistance-of-counsel claims. 2019 Iowa Acts

ch. 140, § 31 (codified at Iowa Code § 814.7 (2020)). And second, the

legislature has stated that direct appeal of a conviction based upon a guilty

plea is not permitted unless the case involves a class “A” felony or for “good

cause.”   Id. § 28 (codified at Iowa Code § 814.6(1)(a)(3) (2020)).       The

question arises whether the legislature, structuring the nature of this

court’s appellate docket, violates separation-of-powers concepts of the

Iowa Constitution.

      2. Relevant Iowa constitutional provisions. The Iowa Constitution

expressly vests the judicial power with the courts. Specifically, article V,

section 1 provides, “The judicial power shall be vested in a supreme court,

district courts, and such other courts, inferior to the supreme court, as

the general assembly may, from time to time, establish.” Iowa Const. art.

V, § 1. Under the Iowa Constitution, the judicial power is vested in courts.
While the concept of separation of powers is not expressly stated in the

United States Constitution, article III, section 1 of the Iowa Constitution

provides, “no person charged with the exercise of powers properly

belonging to one of these departments shall exercise any function

appertaining to either of the others.”        Id. art. III, Three Separate

Departments, § 1.
                                       29

       There are a number of additional Iowa constitutional provisions

related to the exercise of judicial power. Article V, section 4 relates to

jurisdiction of the supreme court. It provides,

       The supreme court shall have appellate jurisdiction only in
       cases in chancery, and shall constitute a court for the
       correction of errors at law, under such restrictions as the
       general assembly may, by law, prescribe; and shall have
       power to issue all writs and process necessary to secure
       justice to parties, and shall exercise a supervisory and
       administrative control over all inferior judicial tribunals
       throughout the state.

Id. art. V, § 4. Under article V, section 4, the question arises as to the

scope of the legislature’s power to impose “restrictions” on courts that

exclusively exercise the judicial power in light of their broad power “to

issue all writs and process necessary to secure justice” and to “exercise

supervisory and administrative control over inferior judicial tribunals.” Id.

       Article V, section 6 relates to the jurisdiction of the district court. It

provides,

       The district court shall be a court of law and equity, which
       shall be distinct and separate jurisdictions, and have
       jurisdiction in civil and criminal matters arising in their
       respective districts, in such manner as shall be prescribed by
       law.

Id. art V, § 6.

       Finally, article V, section 14 provides, “It shall be the duty of the

general assembly to provide for the carrying into effect of this article, and

to provide for a general system of practice in all the courts of this state.”

Id. art. V, § 14. Thus, while the supreme court is given supervisory and

administrative authority over inferior courts, the general assembly is

directed to develop a general system of practice for the courts.

       3. Larger constitutional context.     Before considering the specific
provisions of the Iowa Constitution, it is essential to recognize and
                                      30

acknowledge the constitutional context in which the specific provisions

related to the judicial function appear.     Article I, the first substantive

provision of the Iowa Constitution, is the Iowa Bill of Rights. Id. art. I. The

Iowa Bill of Rights includes an expansive Declaration of Rights provision

in article I, section 1 and proceeds to provide a series of provisions

commonly found in one form or another in various state constitutions and

in the first amendments to the United States Constitution. Id. art. I, § 1.

      Those who believe history matters in constitutional interpretation

will recognize that the placement of the Bill of Rights in the very first
article, as well as insertion of the Declaration of Rights provision as the

very first section of the first article, were intentional acts of the framers.

The sequencing of the provisions of the Iowa Constitution was not the

product of chance. As the chair of the committee that developed the Iowa

Bill of Rights in the 1857 Constitution stated, the Bill of Rights is the most

important section of the Iowa Constitution. The Iowa Bill of Rights was

the product of a highly individualistic age where the need to protect the

individual against government overreach was considered of prime

importance. The limitations in the Iowa Bill of Rights were stated as first

principles which could not be offended or invaded by acts of the executive

or legislative branches.

      If nothing else, the Iowa framers were practical individuals. So, if

the Iowa Bill of Rights contain first principles that cannot be offended or

invaded by the executive or legislative branches, how did the framers

ensure that the primacy would be realized under the Iowa Constitution?

The answer is clear. An independent judicial branch is vested exclusively

with the judicial power. This independent third branch of government is
given the power to decide constitutional questions and ensure that the
                                     31

Iowa Bill of Rights is observed by the legislative and executive branches of

government.

      If the Iowa constitutional structure is to be preserved, the legislature

cannot have the power to prevent the Iowa courts from performing their

essential constitutional role. If the Iowa legislature had the power, for

instance, to enact legislation preventing the Iowa courts from considering

constitutional matters, the entire structure of the Iowa Constitution,

including the primacy of the Iowa Bill of Rights and the concepts of

separations of power, would collapse. If the legislature had the power to
strip constitutional matters from judicial review, there would be no

meaningful article V independent judiciary. The ability of courts to enforce

the Iowa Bill of Rights—provisions specifically designed to control and

contain majoritarian branches of government—would, in a remarkable act

of legal jujitsu, become a matter of legislative grace. Such a development

would come as a great shock to the founding generation and would

dramatically alter the nature of our constitutional government.

      B. State Separation-of-Power Precedents.

      1. Overview of state separation of powers cases. There has been a

wide variety of state court cases involving application of separation-of-

powers concepts to legislation designed to control the operations of the

judicial branch. Some of the cases involve legislative attempt to control

the manner in which the judicial branch conducts its business. See In re

Petition of Governor, 846 A.2d 1148, 1155 (N.H. 2004) (per curiam) (noting

that if the statute were upheld, it “would effectively grant the legislature

free license to alter the means of appointment and the term of the chief

justice based upon the politics of the moment”); see also Solomon v. State,
364 P.3d 536, 547 (Kan. 2015) (noting the legislative control of

appointment is “at odds with the ‘clear lines of responsibility and authority’
                                      32

advocated by the legislature’s own Judicial Study Advisory Committee”

which are meant “to reduce ‘fragmentation of judicial power’ ”); Op. of the

Justices to the Senate, 376 N.E.2d 810, 813–14 (Mass. 1978) (“As to

attorneys admitted to practice before the courts of the Commonwealth, we

retain the ultimate authority to control their conduct in the practice of

law. . . . If the judicial department promulgates a rule imposing standards

higher than or in conflict with those imposed by the legislation, the judicial

rule would prevail.” (citations omitted)).

         A number of cases from other states have considered whether
legislative efforts to control judicial processes offend separation of powers.

See, e.g., Solimito v. State, 122 N.E. 578, 578 (Ind. 1919) (“This court has

power to make its own rules as to briefs, and as to the conduct of business

before the court. It is not a legislative function to make rules for the court,

or to say what the court shall consider a sufficient brief.”); Coate v. Omholt,

662 P.2d 591, 593–97 (Mont. 1983) (invalidating several statutes which

imposed time limitations for rendering a decision and imposed sanctions

for violations of the prescribed time limits); State v. LaFrance, 471 A.2d

340, 346 (N.H. 1983) (per curiam) (“[T]he power of the judiciary to control

its own proceedings, the conduct of its participants, the actions of officers

of the court and the environment of the court is a power absolutely

necessary for a court to function effectively and do its job administering

justice.”). Specifically, many states have held that court procedural rules

trump legislative acts so long as the rule does not implicate a substantive

right.    See, e.g., Duff v. Lee, 439 P.3d 1199, 1206–08 (Ariz. Ct. App.)

(holding that a statute which required courts adopt mandatory arbitration

was in direct contrast to and could not be harmonized with the supreme
court procedural rule which implemented the Fast Trial and Alternative

Resolution Program and therefore in violation of separation of powers),
                                     33

aff’d in part, vacated in part, 476 P.3d 315 (Ariz. 2019); State v. Rollinson,

526 A.2d 1283, 1289 (Conn. 1987) (“General Assembly lacks the power to

enact rules governing [court] procedure . . . .”); Borer v. Lewis, 91 P.3d

375, 380–81 (Colo. 2004) (en banc) (holding that if a legislative act were

read to override a court procedural rule, it would be an unconstitutional

“infringement on the judiciary’s authority to promulgate procedural

rules”); J. T. v. O’Rourke, 651 P.2d 407, 410 n.2 (Colo. 1982) (en banc)

(“The court is free to consider and evaluate procedural enactments of the

General Assembly; though, in cases of conflict, the court’s procedural rule
would necessarily control a procedural statute.”); Commonwealth v.

DeWeese, 141 S.W.3d 372, 377 (Ky. 2003) (“[I]t would be a violation of

separation of powers for the legislature to promulgate rules of practice and

procedure for the court.”); People v. Watkins, 818 N.W.2d 296, 308 (Mich.

2012) (“In accordance with separation-of-powers principles, this Court’s

authority in matters of practice and procedure is exclusive and therefore

beyond the Legislature’s power to exercise.”); Berkson v. LePome, 245 P.3d

560, 565 (Nev. 2010) (en banc) (“[T]he legislature may not enact a

procedural statute that conflicts with a pre-existing procedural rule,

without violating the doctrine of separation of powers, and . . . such a

statute is of no effect.” (omission in original) (quoting State v. Second Jud.

Dist. Ct. ex rel. Cnty. of Washoe, 11 P.3d 1209, 1213, (Nev. 2000));

Ammerman v. Hubbard Broad. Inc., 551 P.2d 1354, 1359 (N.M. 1976)

(“[U]nder our Constitution the Legislature lacks power to prescribe by

statute rules of evidence and procedure, this constitutional power is vested

exclusively in this court, and statutes purporting to regulate practice and

procedure in the courts cannot be binding.”).
      All of the above cases must be read with caution. In particular, there

is a variety of language used in state constitutions related to the
                                      34

intersection of judicial and legislative powers. The above cases, however,

collectively demonstrate the difficulty in drawing the line between the

powers of the legislative and judicial branches in a variety of contexts.

      2. State separation-of-powers cases related to subject matter

jurisdiction. A number of other states have grappled with the question of

whether the legislature has the power to restrict the subject matter

jurisdiction of constitutionally established courts.         For example, the

Wisconsin Constitution provides that the circuit courts “except as

otherwise provided by law, . . . shall have original jurisdiction in all matters
civil and criminal within this state.” Wis. Const. art. 7, § 8. The obvious

question is whether the legislature has the power, under the “except as

otherwise provided by law” language, to eliminate by statute subject

matter jurisdiction from the Wisconsin courts. In Mueller v. Brunn, the

Wisconsin Supreme Court said no.             313 N.W.2d 790, 792 (Wis. 1982)

abrogated on other grounds by Vill. of Trempealeau v. Mikrut, 681 N.W.2d

190 (Wis. 2004). The Mueller court emphasized that the subject matter

jurisdiction to entertain actions is vested in the courts by the Wisconsin

Constitution.     Id.     As   a   result,    subject   matter   jurisdiction   is

constitutionally established.      See id.       The Mueller court, however,

recognized that the legislature under the “except as otherwise provided by

law” language has the authority to abolish statutory causes of action

altogether, thereby indirectly eliminating subject matter jurisdiction, and

to set standards for exhaustion of administrative remedies or for

establishing primary jurisdiction prior to invocation of the court system’s

subject matter jurisdiction. Id.; see also Mikrut, 681 N.W.2d at 195.

      Other state jurisdictions have held that the legislature cannot
impact the subject matter jurisdiction vested in the courts by state

constitutions. See, e.g., Osborn v. Zoning Bd. of App., 11 Conn. Supp. 489,
                                       35

491 (Conn. Super. Ct. 1943) (stating that the Connecticut constitution

“confers no power on the General Assembly to define the jurisdiction of a

superior court”); Clifton v. State, 53 Ga. 241, 241 (1874) (holding the

Georgia constitutional provision providing courts with jurisdiction in all

cases “except as otherwise provided in this Constitution” does not provide

basis for general assembly to remove jurisdiction from superior courts);

Am. Beauty Homes Corp. v. Louisville & Jefferson Cnty. Plan. & Zoning

Comm’n, 379 S.W.2d 450, 453–54 (Ky. 1964) (holding that “the legislature

can neither reduce nor enlarge the scope of the judicial function”); Smith
v. S. Union Gas Co., 269 P.2d 745, 747 (N.M. 1954) (“We have held in many

cases the district court gets its jurisdiction from the Constitution, and it

is not to be circumscribed or restrained by the legislature.”); Mitchell v.

Cornwall, 314 S.W.2d 437, 439 (Tex. Civ. App. 1958) (“[C]onstitutional

jurisdiction of a district court cannot be taken away [by] any legislative

act.”).

          The above cases involve legislative efforts to impair the subject

matter jurisdiction established by state constitutions at the trial court

level. But the same reasoning applies to efforts to eliminate jurisdiction

in constitutionally established appellate courts.          For instance, in

Mackensie & Shea v. Rhode Island Hospital Trust, the Rhode Island

Supreme Court emphasized that the Supreme Court’s “final revisory and

appellate jurisdiction upon all questions of law and equity . . . cannot be

curtailed nor impaired by statute.” 122 A. 774, 776 (R.I. 1923).

          There is, however, authority to the contrary. For example, a Hawaii

appellate court has declared that the legislative power under the Hawaii

Constitution includes “the power to establish the subject matter
jurisdiction of [the] state court system.” Alaka‘i Na Keiki Inc. v. Hamamoto,

257 P.3d 213, 219 (Haw. Ct. App. 2011) (quoting Sherman v. Sawyer, 621
                                     36

P.2d 346, 348 (Haw. 1980)), judgment vacated by Alaka‘i Na Keiki, Inc. v.

Mayatoshi, 277 P.3d 988 (Haw. 2012).

      Some state constitutions explicitly provide for curtailing of the

subject matter jurisdiction of constitutional courts by the legislature. For

example, the Idaho Supreme Court has noted that under a constitutional

provision that provides for appellate court jurisdiction “as may be

conferred by law,” the legislature can curtail subject matter jurisdiction so

long as the jurisdiction is no less broad than the constitution explicitly

mandates. Fox v. Flynn, 150 P. 44, 46 (Idaho 1915). The Indiana Supreme
Court has held that under article VII, section 8 of the state constitution

which provides courts with civil and criminal jurisdiction “as may be

prescribed by law,” the legislature may remove “certain types of cases [from

constitutional courts] to courts peculiarly constituted” by the legislature

for the determination of selected issues. State ex Rel. Gannon v. Lake Cir.

Ct., 61 N.E.2d 168, 172 (Ind. 1945).

      C. Iowa Separation-of-Power Precedents Regarding Subject

Matter Jurisdiction. The first case involving jurisdiction of courts in

Iowa arose under the Iowa Constitution of 1846. In Hutton v. Drebilbis,

the court emphasized that,

      We do not understand by this article that the legislature have
      the right to limit or restrict the jurisdiction thus conferred
      upon the district courts by the constitution, but merely to
      define and regulate the manner in which that jurisdiction
      shall be employed.

2 Greene 593, 594–95 (Iowa 1850). The Hutton court went on to observe

that “[t]he fundamental law of the state has fixed the jurisdiction of the

district courts, and it is not within the power of the legislature to change

or modify it.” Id. at 595.
                                      37

      The principles of Hutton were applied under the Iowa Constitution

of 1857 in Laird Bros. v. Dickerson, where the court stated,

      It is . . . clear, beyond question, that the District Courts have
      general jurisdiction of all matters brought before them. But
      the manner of the exercise of this general and inherent
      jurisdiction is prescribed by law. The legislature may not
      deprive the District Court of its jurisdiction, nor, in the least,
      limit it; all that it is authorized to do is to prescribe the manner
      of its exercise.

40 Iowa 665, 670 (1875).

      The Laird court went on to affirm legislation that provided that in

cases involving the attachment of property when the defendant is not

served, the action must be brought in the county where the property

attached or part of it was located. Id. at 670–71. According to the Laird

court, such a provision would not deprive the district court of its general

jurisdiction over the subject matter. Id. at 670. The court distinguished

the attachment statute as a manner of exercising a lawsuit rather than

deprivation of judicial power from the courts because a court still had

jurisdiction even if the suit was brought in the wrong county. Id. at 671.

      The thrust of Hutton and Laird is unmistakable. The legislature may

not remove subject matter jurisdiction from state courts. The strength of
the constitutional provisions related to jurisdiction of district court was

affirmed in In re Guardianship of Matejski, 419 N.W.2d 576, 577–78 (Iowa

1988) (en banc). In Matejski, the court considered whether the district

court had subject matter jurisdiction over a controversy involving the

proposed sterilization by a guardian of a person with an intellectual

disability. Id. at 576. There was no legislative authorization of subject

matter jurisdiction over such disputes. Id. at 580. The court held that

under article V, section 6, the district courts had jurisdiction over such
                                          38

claims notwithstanding the lack of legislative action. Id. The court cited

with favor the Hutton and Laird precedents. Id. at 577.

       D. Discussion. In my view, under the Iowa Constitution and the

applicable precedents, the legislature may not engage in jurisdiction

stripping of Iowa courts on constitutional matters under an expansive view

of its power to impose “restrictions” on constitutional courts. The meaning

of the Restrictions Clause must be understood in the larger constitutional

context.      A broad interpretation of permissible restrictions that would

prevent this court from considering constitutional questions would
jeopardize the independence of the judicial branch and undermine the

effective enforcement of constitutional limitations on the executive and

legislative branches.4 If the legislature had the power to strip jurisdiction

of the courts over constitutional matters, the Iowa constitutional structure

of limited government enforced by judicial review would be undermined.

See Henry P. Monaghan, Jurisdiction Stripping Circa 2020: What The

Dialogue (Still) Has to Teach Us, 69 Duke L.J. 1, 22 (2019) [hereinafter

Monaghan, Jurisdiction Stripping]. As noted by Henry Hart in his classic

work many years ago considering the scope of the Exceptions Clause of

the United States Constitution, sensible people do not “read[] the

Constitution as authorizing its own destruction.” Henry M. Hart, Jr., The

Power of Congress to Limit the Jurisdiction of Federal Courts: An Exercise in

Dialectic, 66 Harv. L. Rev. 1362, 1365 (1953) [hereinafter Hart, The

Dialogue]. See generally Monaghan, Jurisdiction Stripping, 69 Duke L.J.

at 17–18 (discussing why the Exceptions Clause should not be read in an

       4For     purposes of jurisdiction stripping, there is a distinction between
constitutional claims, which may not be stripped, and statutory claims which can be
created and extinguished by the legislature. See Webster v. Doe, 486 U.S. 592, 603–05,
108 S. Ct. 2047, 2053–54 (1988) (construing congressional action to bar judicial
consideration of statutory but not constitutional claims to avoid jurisdiction stripping
difficulties.).
                                             39

overbroad manner, and quoting James Madison as writing “[a]n

interpretation that destroys the very characteristic of the government

cannot be just”).5

       The question remains, however, whether the provisions of S.F. 589

are   really    jurisdiction     stripping     or    are    they    simply     permissible

“restrictions” that the general assembly may prescribe under article I,

section 3 of the Iowa Constitution. Under S.F. 589, the courts remain the

ultimate arbitrators of all ineffective-assistance-of-counsel claims and all

constitutional claims arising from guilty pleas. The legislation does not
deny any judicial forum for a claim of ineffective assistance of counsel or

for constitutional claims arising from plea bargaining.

       Yet, prior to the enactment of S.F. 589, some claims of ineffective

assistance of counsel, and some challenges to guilty pleas, were permitted

       5There   is a rich literature regarding the power of Congress to engage in jurisdiction
stripping of federal courts under the Exceptions Clause of the United States Constitution.
United States Constitution, Article III, Section 2, Clause 2. See generally Richard H.
Fallon, Jr., Jurisdiction-Stripping Reconsidered, 96 Va. L. Rev. 1043 (2010) (discussing
various views on federal jurisdiction stripping and how the United States Supreme Court
has not squarely determined the constitutional boundary of congressional power to strip
jurisdiction); Tara Leigh Grove, The Article II Safeguards of Federal Jurisdiction, 112
Colum. L. Rev. 250 (2012) (discussing the limits of congressional power to strip
jurisdiction and the Executive Branch’s role in protecting the autonomy of the judiciary);
Gerald Gunther, Congressional Power to Curtail Federal Court Jurisdiction: An Opinionated
Guide to the Ongoing Debate, 36 Stan. L. Rev. 895 (1984) (discussing congressional power
under the Exceptions Clause and various theories on the limitation of congressional
power over the judiciary); Hart, The Dialogue, 66 Harv. L. Rev. 1362 (discussing the scope
of the Exceptions Clause and congressional power to limit jurisdiction); Alexander K.
Hooper, Jurisdiction-Stripping: The Pledge Protection Act of 2004, 42 Harv. J. on Legis. 511
(2005) (discussing the issues surrounding one proposed specific jurisdiction stripping
act); Monaghan, Jurisdiction Stripping, 69 Duke L.J. 1 (discussing the changes in the
jurisdiction stripping literature since Hart’s dialogue); Howard M. Wasserman,
Jurisdiction, Merits, and Non-Extant Rights, 56 U. Kan. L. Rev. 227 (2007) (discussing the
history of jurisdiction stripping and various models analyzing congressional power to
strip jurisdiction); Theodore J. Weiman, Comment, Jurisdiction Stripping, Constitutional
Supremacy, and the Implications of Ex Parte Young, 153 U. Pa. L. Rev. 1677 (2005)
(discussing the theory of constitutional supremacy to limit the power of congress to strip
jurisdiction). Most recently, the Supreme Court rejected an attempt by Congress to
restrict its habeas corpus jurisdiction in Boumediene v. Bush, 553 U.S. 723, 796-98, 128
S. Ct. 2229, 2276–77 (2008).
                                    40

to be presented and decided on direct review without further factual

development.    For years, such claims were considered as within the

subject matter jurisdiction of the supreme court.

      Whether the legislature cannot strip away this long acknowledged

jurisdiction is a close question. If the Iowa Constitution establishes that

district courts are constitutionally courts of general jurisdiction, not

subject to legislative contraction, and the Iowa Supreme Court is

constitutionally the appellate court of all inferior tribunals, it logically

follows that the Iowa Supreme Court has the subject matter jurisdiction
to consider on direct appeal any issue where the record is sufficient to

permit resolution.

      The treatment of guilty pleas under S.F. 589 is also in tension with

our supervisory authority over inferior courts.     In the exercise of our

supervisory authority over inferior tribunals, we have promulgated Iowa

Rule of Criminal Procedure 2.8(2)(d). The purpose of the rule is in part to

ensure due process in the guilty plea process; namely, to ensure that a

criminal defendant who pleads guilty does so on a knowing and voluntary

basis. But the rule goes beyond that. It is designed to ensure that district

courts establish the appropriate record for the entry of a guilty plea. See

McCarthy v. United States, 394 U.S. 459, 464–66, 89 S. Ct. 1166, 1170–

71 (1969). On appeal, it is not difficult to determine whether the district

court complied with the rule. All that is required is examination of the

court’s colloquy with the defendant. See, e.g., State v. Fisher, 877 N.W.2d

676, 681 (Iowa 2016). And we have determined that such cases may be

reviewed on direct appeal and that prejudice inheres in the failure of the

district court to substantially comply with the rule. Id. at 682–83. There
is literally no rationale for diverting these cases to postconviction-relief

proceedings.
                                     41

      Under our constitutional arrangement, the Iowa Supreme Court has

the supervisory authority over inferior tribunals. Iowa Const. art. V, § 4.

Iowa Rule of Criminal Procedure 2.8(2)(d) and its implementation are

plainly part of our supervisory power over inferior tribunals. See, e.g.,

State v. Dahl, 874 N.W.2d 348, 351, 353 (Iowa 2016). The legislature does

not have the power to override this rule by declaring that a defendant must

show that it is “more likely than not” that the defendant would have gone

to trial but for the noncompliance with the rule. By attempting to override

our approach to guilty pleas in Iowa Rule of Criminal Procedure 2.8(2)(d),
the legislature is sitting in the courthouse and exercising power over

inferior tribunals.

      Further, remarkably, it is the State’s position that in order to

determine whether there is “good cause” to avoid the statute’s prohibition

of direct appeals, the court needs to promulgate procedures to enable it to

make an early determination on the issue separate from consideration of

the merits of an appeal. The state believes, apparently, that the legislature

can by statute require this court to promulgate rules regarding the manner

in which it exercises its constitutional responsibilities. The separation-of-

powers implications are obvious.

      As I see it, the majority opinion permits the legislature to engage in

jurisdiction stripping of the Iowa Supreme Court and of the district courts

and to invade the supervisory powers of this court. If the legislature has

the power to jurisdiction strip this court in the area of constitutional

claims, it has the power to destroy the role of the courts in enforcing

constitutional norms. This simply cannot be permitted consistent with

separation of powers. Although the restriction of supreme court subject
matter jurisdiction in this case is relatively narrow, the principle appears

unlimited. The power to limit or restrict subject matter jurisdiction of
                                    42

constitutional claims would permit the legislature to eliminate the role of

the supreme court in our constitutional system.

      And, when it comes to ensuring that constitutional norms are

enforced, the supreme court has the constitutional authority to adopt

rules. The legislature does not have such authority. We have adopted

Iowa Rule of Criminal Procedure 2.8(2)(b) to implement due process

requirements in guilty pleas.    That is something for us to do, not the

legislature.

     III. Challenges to Classifications in S.F. 589 Based on Due
Process and Equal Protection.

      1. Introduction.   S.F. 589 is a classification scheme. Ineffective-

assistance-of-counsel claims and certain guilty plea claims are treated

differently than other constitutional or statutory claims that may be

brought on direct appeal. And, guilty pleas resulting in conviction of a

class “A” felony are treated differently than guilty pleas resulting in

convictions of other crimes.      Equal protection analysis applies to

classifications in criminal procedure, including an appeal system. See,

e.g., Schilb v. Kuebel, 404 U.S. 357, 364–65, 92 S. Ct. 479, 484–85 (1971)

(applying equal protection analysis to bail statute); People v. Wright, 725

N.E.2d 811, 814 (Ill. App. Ct. 2000) (noting that a system of appeal must
comply with equal protection).

      2. Similarly situated compared to what?      In its equal protection

analysis, the majority declares that the various categories of guilty pleas

are not similarly situated because they are different. But that is not equal

protection analysis. As we have noted, “no two groups are identical in

every way.” Quest v. Iowa State Bd. of Tax Rev., 829 N.W.2d 550, 561
(Iowa 2013). Men and women are different, but that does not mean that

all classifications that treat men and women differently pass equal
                                       43

protection muster. A person who can lift one hundred pounds is different

from a person who can lift twenty-five pounds, but that does not mean a

classification that provides greater pay for one group based on sedentary

work requiring no lifting passes muster.

      You simply cannot engage in equal protection analysis unless you

identify the purpose of the classification.       And the majority does not

identify the purpose of the classification. Why is it, exactly, that ineffective

assistance and guilty pleas are treated differently from other claims? Why

is it that guilty pleas arising out of class “A” felonies are treated differently
than other guilty pleas?

      But to treat the guilty pleas differently because they have some

differences from other cases without understanding the underlying

purpose of the statute leads nowhere.         As noted by the United States

Supreme Court, the first step is to identify the objective of the statute and

then the second step is to determine whether the classifications are

rationally related to the purposes of the statute. Reed v. Reed, 404 U.S.

71, 75–76, 92 S. Ct. 251, 253–54 (1971).            We have made a similar

observation, noting that the relationship between two classes must be

evaluated “in relation to any particular goal” (emphasis added) of the

legislation.   Bierkamp v. Rogers, 293 N.W.2d 577, 584 (Iowa 1980)

(en banc). The majority skips the first step.

      The reason why no purpose has been identified may be because

there is no purpose that rationally supports the classification.          If the

purpose is conservation of judicial resources, the classifications seem hard

to justify. As we have noted, “preserving ineffective assistance of counsel

claims that can be resolved on direct appeal wastes time and resources.”
State v. Truesdell, 679 N.W.2d 611, 616 (Iowa 2004). If it is true that

preserving cases for postconviction relief that can be decided on direct
                                      44

appeal wastes time and resources, what purpose do the classifications in

S.F. 589 advance? The majority opinion does not tell us.

      If the purpose is elimination of frivolous appeals, the classification

permitting challenges to convictions based on guilty pleas based on class

“A” felonies but not other crimes with lesser punishment is clearly invalid

under existing equal protection precedent. Indeed, in Rinaldi v. Yeager,

the United States Supreme Court stated that a classification based on the

level of punishment has no relationship to the purpose of discouraging

frivolous appeals. 384 U.S. 305, 309–10, 86 S. Ct. 1497, 1500 (1966).
And, is it permissible to put a penalty on valid claims in order to stem

frivolous claims that can be quickly identified and appropriately handled

by an appellate court rather than commencing a new postconviction-relief

proceeding?

      The above questions are not considered in the majority opinion.

Under the approach of the majority, the implication is that legislative

purpose is not important and that any legislative classification that

disadvantages those who plead guilty is valid. That is not equal protection

analysis under Reed or Bierkamp. It is a conclusion only.

      3. Level of scrutiny. A question in conventional equal protection

analysis is: What level of scrutiny should be applied in evaluating the

classification involved? If there is a due process right to a first appeal, and

if the postconviction-relief alternative does not provide effective assistance

of counsel, as I also maintain, then strict scrutiny would be the

appropriate equal protection test because the legislature would be

depriving the litigants affected by S.F. 589 of a fundamental right. See

State v. Hernandez-Lopez, 639 N.W.2d 226, 238 (Iowa 2002) (stating that
when the asserted right is fundamental, strict scrutiny is the appropriate

analysis). Of course, the classification would already be void as violating
                                      45

due process and the right to effective assistance of counsel, and the equal

protection analysis would be of little additional consequence.

      Yet, it is possible that strict scrutiny of the classifications created by

S.F. 589 would not be applied if the only claim relates to the differences in

procedure of a nonconstitutional dimension.         If the challenge to the

classification has no constitutional dimension, an argument may be made

that the incidental burdens resulting from S.F. 589 should be evaluated

under a rational basis test.

      Even so, our review of the rational relationship between the
classifications and the purpose of the statute is deferential but not

toothless. Racing Ass’n of Cent. Iowa v. Fitzgerald, 675 N.W.2d 1, 9 (Iowa

2004). “[T]he court will undertake some examination of the credibility of

the asserted factual basis for the challenged classification rather than

simply accepting it at face value.” Id. at 8 n.4. Thus, defenders of a statute

cannot simply declare that a statute has a legitimate goal and

triumphantly conclude its validity. While the distinctions created by S.F.

589 would likely not survive strict scrutiny under a valid constitutional

challenge, they also might fail under a heightened rational basis test. But

again, we cannot conduct rational basis review unless we understand the

purpose of the statute.

      4. Equal protection precedents.      There are four important United

States Supreme Court equal protection cases involving classifications in

criminal procedure. The first case is Rinaldi v. Yeager, 384 U.S. 305, 86

S. Ct. 1497.    Here, a statute imposed transcript costs on indigents

unsuccessful on appeal who were incarcerated but not on those who were

on probation or only paid a fine. Id. at 308, 86 S. Ct. at 1499. The Rinaldi
court found that the distinction based on punishment had no relationship

to the purpose of the statute of deterring frivolous appeals. Id. at 309–10,
                                       46

86 S. Ct. at 1500.      As noted by the court, “[b]y imposing a financial

obligation only upon inmates of institutions, the statute inevitably

burdens many whose appeals, though unsuccessful, were not frivolous,

and leaves untouched many whose appeals may have been frivolous

indeed.” Id. at 310, 86 S. Ct. at 1500. The level of punishment had no

relationship to the question of stemming frivolous appeals. Id. at 309–10,

86 S. Ct. at 1500. In other words, with respect to the purpose of the

statute, it was both over inclusive and under inclusive to the point that it

did not survive rational basis scrutiny.
      In a second case, Groppi v. Wisconsin, the Supreme Court

considered a statute that permitted a change of venue in felony cases but

not for misdemeanors. 400 U.S. 505, 507, 91 S. Ct. 490, 492 (1971). The

court found that this statute deprived those on trial for misdemeanors the

opportunity to show community prejudice might require a change in

venue. Id. at 511, 91 S. Ct. at 494.

      In Mayer v. City of Chicago, the United States Supreme Court

considered an Illinois Supreme Court rule which provided trial transcripts

only in felony cases. 404 U.S. 189, 190–93, 92 S. Ct. 410, 412–14 (1971).

Relying on Groppi, the Supreme Court considered the classification

between felony and other cases as an “unreasoned distinction.” Id. at 196,

92 S. Ct. at 415. The Mayer Court also emphasized that there was a

prohibition against pricing an indigent party out of an appeal. Id. at 196–

97, 92 S. Ct. at 416.

      Finally, in Schilb v. Kuebel, the Supreme Court considered a bail

scheme where defendants awaiting trial had a series of options to gain

release. Schilb, 404 U.S. at 358–64, 92 S. Ct. at 481–84. One option
involved a 1% handling fee. Id. at 360–61, 92 S. Ct. at 482. The Supreme

Court regarded the detail as incidental only and therefore the classification
                                     47

did not give rise to an equal protection problem. Id. at 365–71, 92 S. Ct.

at 485–87.

      5. Discussion.    If S.F. 589 violates due process and the right to

counsel, then strict scrutiny would likely apply to the classifications.

Hernandez-Lopez, 639 N.W.2d at 238. On the other hand, if there are no

fundamental rights or interests at stake on due process and the right to

counsel, then something less than strict scrutiny would apply. As noted

by one court, “[W]hen a statute affects the right to bring an appeal, the

rational basis test applies to those portions of a statute that do not affect
the fundamental right to appeal but merely regulate it.”        See State v.

Ramirez, 871 P.2d 237, 243 (Ariz. 1994) (in banc). Here, Tucker did not

raise the due process and right to counsel issues arising from the

postconviction-relief procedure reviewed earlier, and as a result, the

opinion today does not consider a challenge based upon those unraised

questions.

      Regardless of the standard to apply, we must explore the purpose of

the statute in equal protection analysis.      Without understanding the

purpose of a classification, it is impossible to measure its rationality. Is

the purpose conservation of judicial resources? Is there a rational basis

for   directing   all   ineffective-assistance-of-counsel    provisions    to

postconviction relief? For those cases currently handled by this court on

direct appeal, it certainly imposes an additional burden on defendants and

the courts by injecting another layer of judicial review with its attendant

delay and additional cost.

      The second classification involves separating cases involving guilty

pleas for class “A” felonies from other guilty pleas. Again, apparently, the
purpose is to save judicial resources. This distinction is problematic. The

level of the punishment has nothing to do with the question of whether
                                    48

there have been legal infirmities in the guilty plea. At least two broad

categories of guilty pleas—those that involve the question of whether there

is a factual basis to support a conviction, and those involving compliance

with Iowa Rule of Criminal Procedure 2.8(2)(b)—raise purely legal issues.

It is pointless to send these cases to postconviction relief. As applied to

these broad categories, the distinction made in S.F. 589 between guilty

pleas for class “A” felonies and other guilty pleas does not have a rational

basis, at least to the extent that saving judicial resources is the purpose

for the distinction. The distinction between guilty pleas for class “A” and
other felonies runs dead into the teachings of Rinaldi and Mayer. See

Rinaldi, 384 U.S. at 309–10, 86 S. Ct. at 1500; Mayer, 400 U.S. at 196, 92

S. Ct. at 415. To the extent the majority opinion is to the contrary, it is

erroneous.

      But, in this case, there is no need for equal protection analysis

because under pre-S.F. 589 law, Tucker’s claim would be handled in the

same fashion as it is today. Thus, the majority’s ruling on equal protection

is a hypothetical one. So, I would hold our fire for another day. In any

event, we cannot declare broadly that the statutory classifications survive

equal protection analysis in all their applications with an analysis that

simply declares that the members of the classifications in the statute are

not similarly situated because they are different without considering the

underlying purpose of the statute. And, whatever the statutory purpose,

an equal protection challenge based upon the right to a first appeal and

right to counsel has not been decided, even hypothetically, by today’s

ruling.

      IV. Conclusion.
      On the narrow ground that the guilty plea in this case cannot be

resolved on direct appeal because it raises factual issues, I concur in the
                                    49

result. That is all that is needed to decide this case. I dissent, however,

from the majority’s constitutional excursions in this case for the reasons

expressed in this opinion.
                                     50

                                                  #19–2082, State v. Tucker

McDERMOTT, Justice (concurring specially).

      I join the majority opinion except as to division IV, in which I concur

in the result. Although I reach the same result as the majority on Tucker’s

separation-of-powers arguments, I break with the majority’s separation-

of-powers analysis that adopts the approach in State v. Thompson, 954

N.W.2d 402 (Iowa 2021).

      As I discussed in my dissent in Thompson, I disagree that our court’s

examination of an alleged separation-of-powers violation requires the
“three aspects” analysis that the majority describes. See generally id. at

419–25 (McDermott, J., concurring in part and dissenting in part). Stated

simply, the separation-of-powers doctrine is violated if one branch of

government seeks to use powers granted by the constitution to another

branch. See State v. Phillips, 610 N.W.2d 840, 842 (Iowa 2000) (en banc).

The analysis thus requires two basic inquiries: what type of power is being

exercised, and which branch is exercising it. See id.; see also Morrison v.

Olson, 487 U.S. 654, 705, 108 S. Ct. 2597, 2626 (1988) (Scalia, J.,

dissenting); Martin H. Redish & Elizabeth J. Cisar, “If Angels Were to

Govern”: The Need for Pragmatic Formalism in Separation of Powers Theory,

41 Duke L.J. 449, 488 (1991).

      The majority correctly recites that the Iowa Constitution directs the

legislature “to provide for a general system of practice in all the courts of

this state.” Iowa Const. art. V, § 14. But this provision doesn’t bestow

upon the legislature exclusive power to dictate the court’s rules of practice.

See Iowa C.L. Union v. Critelli, 244 N.W.2d 564, 569 (Iowa 1976) (en banc).

The legislature may not, for example, infringe core judicial functions
through the implementation of procedural rules. “Certain implied powers

must necessarily result to our Courts of justice from the nature of their
                                     51

institution.” United States v. Hudson & Goodwin, 11 U.S. (7 Cranch) 32,

34 (1812). Danger lies not only when one branch “directly and completely”

performs the functions of a separate branch but also when one branch

“posses[es], directly or indirectly, an overruling influence over the others

in the administration of their respective powers.” The Federalist No. 48, at

332 (James Madison) (Jacob E. Cooke ed., 1961).

      But in this case, both statutes that Tucker challenges concern

appellate jurisdiction to hear his case in the first place.        The Iowa

Constitution provides that the supreme court “shall have appellate
jurisdiction only in cases in chancery, and shall constitute a court for the

correction of errors at law, under such restrictions as the General

Assembly may, by law, prescribe.” Iowa Const. art. V, § 4. The legislature

in section 814.6(1)(a) provides a “restriction” for appeals in which the

defendant pleaded guilty to crimes other than class “A” felonies or

otherwise can’t establish “good cause” for the appeal.            Iowa Code

§ 814.6(1)(a) (2019).   And the legislature in section 814.7 provides a

“restriction” for direct appeal of ineffective assistance of counsel claims in

criminal cases. Id. § 814.7. In answering our two inquiries in this case,

the particular “power” exercised (and challenged) is the power to decide

which avenue of appellate review is deemed appropriate for particular

types of cases. Shortridge v. State, 478 N.W.2d 613, 615 (Iowa 1991),

superseded by statute on other grounds, 1992 Iowa Acts ch. 1212, § 38

(codified at Iowa Code § 822.9 (1993)). This power appropriately rests with

the legislature. Id.

      The framers warned of the legislature’s ability to “mask under

complicated and indirect measures, the encroachments which it makes”
on the other branches. The Federalist No. 48, at 334 (James Madison).

Restrictions of this court’s appellate jurisdiction under article V, section 4
                                    52

violate separation-of-powers principles if they “disarm the court of the

means required to fulfill the core judicial power” secured in the Iowa

Constitution.   Thompson, 954 N.W.2d at 421.       But these two statutes

effectuate no such disarmament. The constitutional separation of powers

serves as “a prophylactic device, establishing high walls and clear

distinctions because low walls and vague distinctions will not be judicially

defensible in the heat of interbranch conflict.” Plaut v. Spendthrift Farm,

Inc., 514 U.S. 211, 239, 115 S. Ct. 1447, 1463 (1995).         Testing the

challenged statutes using a different tool than the majority, I nonetheless
arrive at the same conclusion as the majority and thus concur specially in

division IV of the majority’s holding that neither section 814.6(1)(a) nor

section 814.7 violates separation of powers principles, and I concur in all

other parts of the majority’s opinion.

      Christensen, C.J., joins this special concurrence.